 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   AMELIA D.,1                               ) Case No. 2:19-cv-04552-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     ANDREW M. SAUL,2                          )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                       Defendant.            )
18
19         Plaintiff Amelia D. (“Plaintiff”) filed a Complaint on May 24, 2019,
20   seeking review of the Commissioner’s denial of her applications for disability
21   insurance benefits (“DIB”) and supplemental security income (“SSI”). The
22   parties filed a Joint Submission (“Jt. Stip.”) regarding the issues in dispute on
23   January 14, 2020. The matter now is ready for decision.
24         1
             Plaintiff’s name has been partially redacted in accordance with Fed. R. Civ.
25   P. 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
26
           2
27           Andrew Saul, now Commissioner of the Social Security Administration, is
     substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
28
 1                                               I.
 2                                     BACKGROUND
 3         Plaintiff applied for DIB and SSI on January 29, 2016, alleging disability
 4   commencing on July 25, 2015. Administrative Record (“AR”) 70-71, 193-99.
 5   On May 22, 2018, after her applications were denied initially (AR 48-71) and
 6   on reconsideration (AR 72-95), Plaintiff, represented by counsel, testified before
 7   an Administrative Law Judge (“ALJ”), as did a vocational expert (“VE”). AR
 8   28-47.
 9         On June 13, 2018, the ALJ issued a written decision concluding Plaintiff
10   was not disabled. AR 10-18. The ALJ found Plaintiff had not engaged in
11   substantial gainful activity since her alleged onset date and had severe
12   impairments of rheumatoid arthritis and right knee tenderness. AR 12-13. The
13   ALJ also found Plaintiff did not have an impairment or combination of
14   impairments that met or medically equaled a listed impairment and had the
15   residual functional capacity (“RFC”) to perform the full range of medium
16   work,3 and alternatively, a full range of light work.4 AR 15.
17         The ALJ further found that Plaintiff was capable of performing past
18   relevant work as a fast food clerk (DOT #: 313.374-010), sandwich maker
19
           3
20           “Medium work” “involves lifting no more than 50 pounds at a time with
     frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R.
21   §§ 404.1567(c), 416.967(c).
22         4
             “Light work” is defined as
23         lifting no more than 20 pounds at a time with frequent lifting or
           carrying of objects weighing up to 10 pounds. Even though the weight
24
           lifted may be very little, a job is in this category when it requires a good
25         deal of walking or standing, or when it involves sitting most of the time
           with some pushing and pulling of arm or leg controls. To be considered
26         capable of performing a full or wide range of light work, you must have
27         the ability to do substantially all of these activities.
     20 C.F.R. §§ 404.1567(b), 416.967(b).
28
                                                 2
 1   (DOT#: 317.664-010), and housekeeper (DOT#: 313.687-014). AR 16-17. The
 2   ALJ also alternatively found that there were “other jobs” existing in the
 3   national economy that Plaintiff was able to perform. Considering her age,
 4   education, work experience, and RFC, the ALJ concluded that Plaintiff was
 5   capable of performing jobs that exist in significant numbers in the national
 6   economy, including: pantry cook (DOT#: 317.684-014) and short order cook
 7   (DOT#: 313.374-014). AR 17-18. Thus, the ALJ found Plaintiff was not under
 8   a “disability,” as defined in the Social Security Act, from the alleged onset date
 9   of July 25, 2015, through the date of the decision. AR 18. Plaintiff’s request for
10   review of the ALJ’s decision by the Appeals Council was denied, making the
11   ALJ’s decision the agency’s final decision. AR 1-3.
12                                           II.
13                                LEGAL STANDARDS
14      A. Standard of Review
15         Under 42 U.S.C. § 405(g), this Court may review the Commissioner’s
16   decision to deny benefits. The ALJ’s findings and decision should be upheld if
17   they are free from legal error and supported by substantial evidence based on
18   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
19   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
20   Substantial evidence means such relevant evidence as a reasonable person
21   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
22   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
23   preponderance. Id. To determine whether substantial evidence supports a
24   finding, the reviewing court “must review the administrative record as a whole,
25   weighing both the evidence that supports and the evidence that detracts from
26   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
27   Cir. 1998). “If the evidence can reasonably support either affirming or
28   reversing,” the reviewing court “may not substitute its judgment” for that of
                                              3
 1   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
 2   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
 3   rational interpretation, [the court] must uphold the ALJ’s findings if they are
 4   supported by inferences reasonably drawn from the record.”).
 5         Lastly, even if an ALJ errs, the decision will be affirmed where such
 6   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
 7   the ultimate nondisability determination,” or if “the agency’s path may
 8   reasonably be discerned, even if the agency explains its decision with less than
 9   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
10      B. Standard for Determining Disability Benefits
11         When the claimant’s case has proceeded to consideration by an ALJ, the
12   ALJ conducts a five-step sequential evaluation to determine at each step if the
13   claimant is or is not disabled. See Molina, 674 F.3d at 1110. First, the ALJ
14   considers whether the claimant currently works at a job that meets the criteria
15   for “substantial gainful activity.” Id. If not, the ALJ proceeds to a second step
16   to determine whether the claimant has a “severe” medically determinable
17   physical or mental impairment or combination of impairments that has lasted
18   for more than twelve months. Id. If so, the ALJ proceeds to a third step to
19   determine whether the claimant’s impairments render the claimant disabled
20   because they “meet or equal” any of the listed impairments set forth in the
21   Social Security regulations at 20 C.F.R. Part 404, Subpart P, Appendix 1. See
22   Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1001 (9th Cir. 2015) (as
23   amended). If the claimant’s impairments do not meet or equal a “listed
24   impairment,” before proceeding to the fourth step the ALJ assesses the
25   claimant’s RFC, that is, what the claimant can do on a sustained basis despite
26   the limitations from her impairments. See 20 C.F.R. §§ 404.1520(a)(4),
27   416.920(a)(4); Social Security Ruling (“SSR”) 96-8p.
28
                                              4
 1         After determining the claimant’s RFC, the ALJ proceeds to the fourth
 2   step and determines whether the claimant has the RFC to perform her past
 3   relevant work, either as she “actually” performed it when she worked in the
 4   past, or as that same job is “generally” performed in the national economy. See
 5   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
 6   perform her past relevant work, the ALJ proceeds to a fifth and final step to
 7   determine whether there is any other work, in light of the claimant’s RFC, age,
 8   education, and work experience, that the claimant can perform and that exists
 9   in “significant numbers” in either the national or regional economies. See
10   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
11   do other work, she is not disabled; but if the claimant cannot do other work
12   and meets the duration requirement, the claimant is disabled. See id. at 1099.
13         The claimant generally bears the burden at each of steps one through
14   four to show she is disabled, or she meets the requirements to proceed to the
15   next step; and the claimant bears the ultimate burden to show she is disabled.
16   See, e.g., Molina, 674 F.3d at 1110; Johnson v. Shalala, 60 F.3d 1428, 1432
17   (9th Cir. 1995). However, at step five, the ALJ has a limited burden of
18   production to identify representative jobs that the claimant can perform and
19   that exist in “significant” numbers in the economy. See Hill v. Astrue, 698
20   F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
21                                          III.
22                                    DISCUSSION
23         The parties present one disputed issue: whether the ALJ properly
24   considered Plaintiff’s subjective symptom testimony. Jt. Stip. at 4.
25      A. Applicable Law
26         Where a disability claimant produces objective medical evidence of an
27   underlying impairment that could reasonably be expected to produce the pain
28   or other symptoms alleged, absent evidence of malingering, the ALJ must
                                             5
 1   provide “‘specific, clear and convincing reasons for’ rejecting the claimant’s
 2   testimony regarding the severity” of the symptoms. Treichler v. Comm’r Soc.
 3   Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014) (citation omitted); Moisa v.
 4   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004). The ALJ’s findings “must be
 5   sufficiently specific to allow a reviewing court to conclude that the [ALJ]
 6   rejected [the] claimant’s testimony on permissible grounds and did not
 7   arbitrarily discredit the claimant’s testimony.” Moisa, 367 F.3d at 885 (citation
 8   omitted). But if the ALJ’s assessment of the claimant’s testimony is reasonable
 9   and is supported by substantial evidence, it is not the Court’s role to “second-
10   guess” it. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Finally,
11   the ALJ’s credibility finding may be upheld even if not all the ALJ’s reasons
12   for rejecting the claimant’s testimony are upheld. See Batson v. Comm’r of
13   Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).
14      B. Analysis
15         At the May 2018 hearing, Plaintiff testified that she recently had surgery
16   to remove a cyst, and had some pain from the surgery. AR 33-34. She stated
17   that her physician has also recommended surgery for carpal tunnel in her left
18   hand because she had “bad pains,” could not hold anything heavy, had had
19   surgery on her right hand, which helped, but she still could not hold anything
20   heavy with that hand. AR 35-36. She described taking medication that helped
21   control the pain. AR 36-37. Plaintiff also testified that she had arthritis, pain in
22   her knees and ankles, did physical therapy, but stopped following surgery for a
23   cyst. AR 37, 41. She advised her physician recommended shots for her knees
24   and ankles, but she was still thinking about it. AR 41. She stated she otherwise
25   took medication to control the pain and reduce inflammation, though the
26   medication caused stomachaches. AR 41-42.
27         Plaintiff indicated she was seeing a speech pathologist for Bell’s Palsy as
28   her face was “still crooked.” AR 40. She stated Bell’s Palsy caused dry eyes,
                                              6
 1   headaches, and dizziness. AR 40. She described having suffered from
 2   depression in the past, which had been treated with medication. AR 42.
 3         The ALJ considered Plaintiff’s subjective complaints and found her
 4   medically determinable impairments could reasonably be expected to cause the
 5   alleged symptoms, but her statements “concerning the intensity, persistence[,]
 6   and limiting effects of these symptoms” were “not entirely consistent with the
 7   medical evidence and other evidence in the record.” The ALJ discounted
 8   Plaintiff’s subjective symptom testimony for the following reasons: (1) an
 9   examining physician believed Plaintiff was exaggerating her pain symptoms;
10   (2) Plaintiff’s symptoms were being effectively controlled by medication; and
11   (3) lack of objective medical evidence. AR 16.
12         First, the ALJ found that at least one examining physician believed
13   Plaintiff was exaggerating her pain symptoms, “presumably with the goal of
14   secondary gain in efforts to receive Social Security disability benefits.” AR 16.
15   Dr. Barbara E. Weiss conducted a comprehensive internal medicine evaluation
16   on May 1, 2016. AR 509-14. Plaintiff reported that she had arthritis in her
17   knees, hands, wrists, elbows, and feet, causing pain. AR 509. She claimed it
18   was painful to stretch, sit, put on socks, and stand up for long periods of time.
19   She stated that she was able to bathe and dress herself, toilet by herself, feed
20   herself, prepare meals, wash dishes and put them away, load and unload the
21   dishwasher, do laundry, shop, drive, vacuum, mop, sweep, and wipe the
22   counters. She described watching an hour of television a day, talking on the
23   phone, and socializing with family. Id. During the examination, Dr. Weiss
24   noted that Plaintiff was able to walk into the examination room without
25   difficulty with her left foot slightly pigeon-toed and moved her right arm less
26   than usual, but otherwise her gait was normal. She noted that Plaintiff was
27   able to sit comfortably and get in and out of the chair and examination table
28   without difficulty. She could pick up and manipulate small objects, take her
                                              7
 1   shoes on and off, and was otherwise alert, cooperative, and could follow
 2   instructions. She observed no discomfort when Plaintiff changed positions. She
 3   found, however, that Plaintiff “displayed exaggerated facial and verbal
 4   expressions of pain no matter where she was touched all over her body, which
 5   were in contrast to her movements about the room and activities of daily
 6   living.” AR 510. The ALJ properly considered Dr. Weiss’s finding that
 7   Plaintiff exaggerated her symptoms as a clear and convincing reason for
 8   discounting her subjective testimony. See Tonapetyan v. Halter, 242 F.3d
 9   1144, 1148 (9th Cir. 2001) (exaggeration was a specific and convincing reason
10   to support the ALJ’s credibility determination where a claimant was
11   “uncooperative during cognitive testing” but “‘much better’ when giving
12   reasons for being unable to work”); Uchanski v. Berryhill, 2018 WL 3078551,
13   at *5 (C.D. Cal. June 19, 2018) (finding that the ALJ properly considered
14   plaintiff’s exaggerated responses as a clear and convincing reason for his
15   adverse credibility finding).
16         Next, the ALJ found that Plaintiff’s rheumatoid arthritis was controlled
17   with medication. AR 16. The ALJ was entitled to discount Plaintiff’s
18   subjective symptoms based on her positive response to treatment. See
19   Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (plaintiff’s
20   “response to conservative treatment undermines [his] reports regarding the
21   disabling nature of his pain”); Uchanski, 2018 WL 3078551, at *5 (“The fact
22   that Plaintiff’s pain was addressed by medication alone (without surgery or
23   injections) provided another valid basis for discounting Plaintiff’s credibility.”);
24   see also Marsh v. Colvin, 792 F.3d 1170, 1173 n.2 (9th Cir. 2015) (finding that
25   plaintiff’s treatment was “routine and conservative” was a permissible basis for
26   discounting the credibility of plaintiff’s symptom testimony); Warre v. Comm’r
27   of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“[i]mpairments that
28   can be controlled effectively with medication are not disabling”).
                                              8
 1         The ALJ noted Plaintiff testified she took medications to control pain
 2   and inflammation from rheumatoid arthritis, and her treating physician Dr.
 3   Javeed Ahmed reported that her condition was “very well controlled” within a
 4   couple months of starting methotrexate. AR 16. Medical records reflect she
 5   began treatment with Dr. Ahmed for rheumatoid arthritis in May 2017. AR
 6   548-49. The following month, Dr. Ahmed reported Plaintiff was “responding
 7   to medication very well” and was “feeling much better.” AR 551-52. In August
 8   2017, Dr. Ahmed again reported Plaintiff’s rheumatoid arthritis was “very well
 9   controlled” and she was to continue her regime of methotrexate and folic acid.
10   Dr. Ahmed noted Plaintiff had “mild swelling” in both ankles due to
11   osteoarthritis and recommended considering a steroid injection if the pain
12   continued to bother her. AR 555. Plaintiff’s podiatrist similarly recommended
13   a cortisone injection for her ankle pain related to rheumatoid arthritis. See AR
14   580 (advising Plaintiff to change her shoes and recommending cortisone
15   injection if no improvement), 583 (recommending injection). In December
16   2018, Dr. Ahmed again reported that Plaintiff’s rheumatoid arthritis was “very
17   well controlled” with medication. AR 558. Plaintiff was seen by Nurse
18   Practitioner Jake Carpenter at the end of January 2018, at which time
19   Carpenter found that Plaintiff’s ankle swelling was stable. AR 576. In addition,
20   at the hearing, Plaintiff testified that medication controlled the pain and
21   inflammation, and although shots have been recommended, Plaintiff had not
22   pursued this treatment, without explanation. AR 41. Despite alleging disabling
23   pain, Plaintiff has only pursued conservative treatment, and refused to follow
24   the treatment recommendations for steroid injections. The ALJ’s finding
25   regarding Plaintiff’s positive response to medication was a clear and
26   convincing reason to discount Plaintiff’s statements of a disabling impairment.
27         Finally, the ALJ discounted Plaintiff’s subjective symptom testimony
28   because it was not supported by objective medical evidence. AR 16. “Although
                                             9
 1   lack of medical evidence cannot form the sole basis for discounting pain
 2   testimony, it is a factor that the ALJ can consider in his credibility analysis.”
 3   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also Rollins, 261
 4   F.3d at 857. The ALJ cited the inconsistency between Plaintiff’s claim of
 5   disability based on the combination of swelling ankles, rheumatoid arthritis,
 6   and carpal tunnel and the lack of objective medical evidence supporting
 7   Plaintiff’s latter claim. The ALJ noted that the objective medical evidence for
 8   carpal tunnel was “very slim and sparse, including essentially a reported right
 9   hand release in 2004 and the claimant’s current report that she needs a left
10   hand release, but without definite plan of a date.” AR 16. There are very few
11   objective medical findings supporting Plaintiff claim that she has carpal tunnel
12   in her left hand, and none indicating surgery was necessary. Although Plaintiff
13   disputes the ALJ’s finding that the evidence is slim, Plaintiff herself cites only
14   two records in support of her contention, one reflecting tenderness in the left
15   wrist due to “Dequarian” (De Quervain’s) tenosynovitis (AR 558) and another
16   reflecting a positive Tinsel’s sign (AR 576). Jt. Stip. at 9-10. The records
17   otherwise show “mild degenerative changes” (AR 335) and minimal medical
18   treatment for left wrist pain. A steroid injection was recommended, which
19   Plaintiff refused (AR 557-58), and she was referred to neurology, which, it
20   appears, she never pursued (AR 576). The “case law is clear that if a claimant
21   complains about disabling pain but fails to seek treatment . . . an ALJ may use
22   such failure as a basis for finding the complaint unjustified or exaggerated.”
23   Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007); Burch, 400 F.3d at 681
24   (“ALJ is permitted to consider lack of treatment in his credibility
25   determination”). The ALJ’s determination is supported by the record.
26         Similarly, the ALJ discounted Plaintiff’s subjective complaints of dry
27   eyes, headaches, and dizziness caused by Bell’s Palsy because the record did
28   not document significant ongoing limitations persisting for twelve continuous
                                             10
 1   months that could be objectively attributed to Plaintiff’s Bell’s Palsy. AR 16.
 2   Plaintiff does not dispute this finding, which is supported by the record. Greger
 3   v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (plaintiff waived issues not
 4   raised before the district court); Owens v. Colvin, 2014 WL 5602884, at *4
 5   (C.D. Cal. Nov. 4, 2014) (plaintiff’s failure to discuss, or even acknowledge,
 6   ALJ’s reliance on certain reasons waived any challenge to those aspects of
 7   ALJ’s finding).
 8         Relatedly, the ALJ noted that there was no medical evidence regarding
 9   any mental health treatment for Plaintiff’s reported anxiety. AR 16. Again, this
10   finding is supported by the record, and Plaintiff fails to point to any objective
11   evidence refuting the ALJ’s finding. At the administrative hearing, Plaintiff
12   was asked whether she was receiving psychological treatment, including for
13   depression, and Plaintiff answered that she has never received mental health
14   treatment and “they just give [her] medication for that,” which helped. AR 42.
15         Plaintiff also addresses the ALJ’s discussion of the lack of recent x-rays
16   regarding her ankle pain. Jt. Stip. at 10 (citing AR 16). It is unclear whether the
17   ALJ relied on this finding as a basis for discounting Plaintiff’s allegations of
18   pain. Although the ALJ stated that the only reported x-ray findings for
19   Plaintiff’s ankles had been narrowed joint spaces in 2016 and that as of
20   December 8, 2017, Plaintiff’s physician did not recommend new ones (AR 16),
21   as the ALJ noted elsewhere in his decision, Dr. Ahmed did recommend that x-
22   rays be taken of both ankles in August 2017. AR 14, 555. In any event, even if
23   the ALJ erred by relying on the lack of x-rays, if other “substantial evidence
24   supporting the ALJ’s conclusions” exists and the error “does not negate the
25   validity of the ALJ’s ultimate [credibility] conclusion,” any error is harmless
26   and does not warrant reversal. Batson, 359 F.3d at 1197; Uchanski, 2018 WL
27   3078551, at *5 (improper finding was harmless because “of the other clear and
28   convincing reasons” supporting the ALJ’s adverse credibility conclusion). As
                                             11
 1   the ALJ had at least three other proper bases for discounting Plaintiff’s
 2   subjective complaints, any error in relying on this reason was harmless.
 3         Contrary to Plaintiff’s contention that the ALJ failed to “articulate
 4   sufficient reasons for rejecting” her subjective symptom testimony (Jt. Stip. at
 5   11), the ALJ provided at least three clear and convicting reasons supporting his
 6   determination. The Court finds that the ALJ’s reasons for discounting
 7   Plaintiff’s subjective complaints are sufficiently specific, clear, and convincing
 8   enough to support his determination. Accordingly, reversal is not warranted.
 9                                           IV.
10                                        ORDER
11         IT THEREFORE IS ORDERED that Judgment be entered affirming
12   the decision of the Commissioner and dismissing this action with prejudice.
13
14   Dated: January 28, 2020
15
                                                   ______________________________
16
                                                   JOHN D. EARLY
17                                                 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                             12
